DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/21 has been entered.
 Applicant's amendment/arguments filed on 03/02/2021 as being acknowledged and entered.  By this amendment claim 5 is canceled, claims 1-4 and 6-20 are pending and claims 9-14 are withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-Bach (US Patent 8,574,929).
Claim 1:  Or-Bach teaches an apparatus comprising (Figs. 34A-34G): a circuit structure comprising a device stratum (3424-3426, 3432) (Col. 48) comprising a plurality of transistor devices (Col. 47 lines 26-30, Col. 50 lines 18-36), the device stratum having a first side and a second side opposite the first side, each of the plurality of transistors comprising a gate electrode (3408) on the first side of the device stratum; and a gated supply grid (3488) (Col. 47 lines 26-30) disposed on the second side of the device stratum, wherein a drain (3432) of the at least one of the plurality of transistor devices is coupled to the gated supply grid through a contact (3461), the contact (3461) extending between the gated supply grid and the second side of the device stratum but not into the device stratum (3424-3426, 3432).  Contact 3461 is similar to applicant’s interconnect 390B that connects the drain region to the power grid (Page 9, lines 29-31) of the specification.
Claim 2:  Or-Bach teaches (Fig. 34G) a supply grid (3488) disposed on the second side of the device stratum, wherein a source of at least one of the plurality of transistor devices is coupled to the supply grid (Col. 47 lines 26-30).  If any part of the gate is connected to the grid, then the rest of the transistor is also connected to the grid because they are electrically connected.
Claim 3:  Or-Bach teaches (Fig. 34F) a control line disposed on a first side of the structure, wherein the gate electrode of the at least one of the plurality of transistor 
Claim 4:  Or-Bach (Fig. 34F) (Col. 17 lines 47-48, Col 50. lines 63-67, Col 51 lines 1-7) teaches the gate electrode of the at least one of the plurality of transistor devices is coupled to the control line through a gate contact (3411) projecting between the device and the control line and the drain of the device is coupled to the gated supply grid (3488) through a junction 2App. No. 15/746,799Examiner: Salerno, Sarah KateDocket No. P87164PCT-USArt Unit: 2814contact (3461) projecting (electrically) between the device and the gated supply grid.  
Claim 7:  Or-Bach teaches (Col. 47 lines 26-30) the gated supply grid comprises a power grid, the apparatus further comprising a ground grid disposed on the second side of the device stratum.  
Claim 8:  Or-Bach teaches at least one of the transistor devices comprises a non-planar transistor device comprising a fin and the gate electrode is disposed on the channel region of the fin (Col. 8 lines 62-67, Col. 9 lines 1-15).
Claim 15:  Or-Bach teaches a system comprising (Fig. 42B-D) (Col. 82 lines 35-67, Col. 83, and Col. 84 lines 1-3) a package substrate comprising a supply connection, and a die comprising: (i) core logic circuitry to receive one or more gated supplies, and (ii) (Figs. 34A-34G) a plurality of transistors defining a device layer and coupled between the supply connection and the core logic circuitry to controllably provide the one or more gated supplies to the core logic circuitry, the device layer having a first side and an underside opposite the first side, each of the plurality of transistors comprising a gate electrode on the first side of the device layer, wherein the gated supplies to the circuitry is routed on the underside of the device layer the drain of the at least one of the 
Claim 16:  Or-Bach teaches (Figs. 34A-34G) (Fig. 42B-D) (Col. 82 lines 35-67, Col. 83, and Col. 84 lines 1-3) the one or more gated supplies (6626) are coupled to the plurality of transistors from the underside of the device layer.  
Claim 17:  Or-Bach teaches (Figs. 34A-34G) (Fig. 42B-D) (Col. 82 lines 35-67, Col. 83, and Col. 84 lines 1-3) a supply connection to the power gate transistors comprises a grid on the underside of the device layer.    
Claim 18:  Or-Bach teaches (Figs. 34A-34G) (Fig. 42B-D) (Col. 82 lines 35-67, Col. 83, and Col. 84 lines 1-3) the gated supply from the power gate transistors comprises coupling the transistors to the grid from the underside of the device layer (Col. 129).      
Claim 19:  Or-Bach teaches (Col. 17 lines 47-48, Col. 50 lines 63-67, Col 51 lines 1-7) controlling the5 App. No. 15/746,799Examiner: Salerno, Sarah KateDocket No. P87164PCT-USArt Unit: 2814gated supply from a control line coupled to the plurality of transistors on the first side of the device layer.  
Claim 20:  Or-Bach teaches at least one of the plurality of transistors comprises a non-planar transistor (Col. 8 lines 62-67, Col. 9 lines 1-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al. (US Patent 8,574,929), as applied to claim 1 above, and further in view Or-Bach et al. (US Patent 8,55,632)
Regarding claim 6, as described above, Or-Bach (929) substantially reads on the invention as claimed, except Or-Bach (929) does not teach a contact point operable to couple the circuit structure to an external power source, the contact point disposed coupled to the supply grid on the second side of the device stratum.  Or-Bach (632) teaches (Fig. 59, 66A-B; Col. 117 lines 28-65, Col. 128-131) a contact point operable to couple the circuit structure to an external power source, the contact point disposed coupled to the supply grid on the second side of the device stratum for use in communication devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Or-Bach (929) to have included a contact point operable to couple the circuit structure to an external power source, the contact point disposed coupled to the supply grid on the second side of the device stratum stratum for use in communication devices as taught by Or-Bach (632) (Fig. 59, 66A-B; Col. 117 lines 28-65, Col. 128-131).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Examiner, Art Unit 2814